NOTE: This order is nonprecedential
Um'ted States Court of Appeals
for the Federal Circuit

PARALLEL NETWORKS, LLC,
Plcr,intiff-Appellant,

V.

ABERCROMBIE & FITCH CO.,
Defendant-Appellee,

AND

ASICS AMERICA CORPORATION, AMAZON.COM,
INC., BARNES & NOBLE, INC.,
BARNESANDNOBLE.COM, LLC, BRAIN BUSTERS,
LLC, BRAWN, LLC, CABELA’S, INC., CITIZEN
WATCH COMPANY OF AMERICA, INC., DELTA
AIRLINES, INC., DILLARD’S, INC., FLAIRVIEW
TRAVEL PTY LTD., FLIGHTBOOKERS LTD., IAC
SEARCH & MEDIA, INC., IP HOLDINGS, INC.,
ICONIX BRAND GROUP, INC., JAG FOOTWEAR,
ACCESSORIES & RETAIL CORPORATION (ALSO
KNOWN AS JONES RETAIL CORPORATION),
MACY’S WEST STORES, INC., MACYS.COM, INC.,
NETFLIX, INC., ONESTOP INTERNET, INC.,
ORIENTAL TRABING COMPANY, INC., SUBARU
OF AMERICA, INC., SUNGLASS HUT TRADING,
LLC, TARGET CORPORATION, THE GOODYEAR
TIRE & RUBBER COMPANY, TRIPADVISOR LLC,
US AIRWAYS, INC., AND ZAPPOS RETAIL, INC.,
Defendants-Appellees,

PARALLEL NETWOR,KS V. ABERCROMBIE 2

AND

ADIDAS AMERICA, INC.,
Defendant-Appellee,

AND

AEROPOSTALE, INC. AND RALPH LAUREN
MEDIA, LLC,
Defendants-Appellees,

AND

H-D MICHIGAN, INC. AND HARLEY-DAVIDSON,
INC.,
Defendants-Appellees,

AND

VOLKSWAGEN OF AMERICA INC. (NOW KNOWN
AS VOLKSWAGEN GROUP OF AMERICA),
BENTLEY MOTORS, INC., AND BENTLEY MOTORS
LTD.,

Defendants-Appellees,

AND

BRIGGS & STRATTON CORP.,
BRIGGS & STRATTON POVVER PRODUCTS
GROUP, LLC, MOTOROLA MOBILITY, INC., AND
MAPQUEST, INC.
Defendants-Appellees,

AND

BROOKS SPORTS, INC. AND RUSSELL BRANDS,
LLC,
Defendants-Appellees,

AND

PARALLEL NETWORKS V. ABERCROMBIE

COLDWATER CREEK, INC.,
Defendant-Appellee,

AND

HSN INTERACTIVE LLC AND HSN LP,
Defendants-Appellees,

AND

HAYNEEDLE, INC.,
Defendant-Appellee,

AND

J.C. PENNEY CORPORATION, INC., JUICY `
COUTURE, INC., KMART CORPORATION, LIZ
CLAIBORNE, INC., NEW BALANCE ATHLETIC

SHOE, INC., NORDSTROM, INC., OFFICE DEPOT,
INC., PATAGONIA, INC., RECREATIONAL
EQUIPMENT, INC., SEARS BRANDS, LLC,

SEARS HOLDINGS CORPORATION, SEARS,
ROEBUCK AND CO., THE GAP, INC., WILLIAMS-
SONOMA, INC., QVC, INC., AND V]CTORIA’S
SECRET DIRECT BRAND MANAGEMENT, LLC,
Defendants-Appellees,

AND
JP MORGAN CHASE & CO.,

Defendant-Appellee,

AND
LG ELECTRONICS USA, INC.,

Defendant-Appellee,

AND
LOWE’S HOME CENTERS, INC.,

PARALLEL NETWORKS V. ABERCROMBIE

Defendant-Appellee,

AND

MAGHOUND ENTERPRISES, INC., 'I‘IME, INC.,
AND TOYOTA MOTOR SALES USA, INC.,
Defendants-Appellees,

AND
NIKE, INC.,
Defendant-Appellee,
AND
NISSAN NORTH AMERICA, INC.,
Defendant-Appellee,
AND
SOUTHVVEST AIRLINES CO.,
Defendant-Appellee,
AND
REDBOX AUTOMATED RETAIL, LLC,
Defendant-Appellee,
AND
STAPLES, INC.,
Defendant-Appellee,
AND

VF OUTDOOR, INC.,
Defendant-Appellee.

2012-1227

5 PARALLEL NETWORKS V. ABERCROMBIE

Appeal from the United States District Court for the
Eastern District of Texas in case no. 12-CV-O018, Chief
Judge Leonard Davis.

ON MOTION

ORDER

Parallel Networks, LLC moves without opposition to
withdraw George S. Bosy as of counsel Briggs & Stratton
Corp., Briggs & Stratton Power Products Group, LLC,
and Motorola Mobility move to withdraw Gary J. Fisch-
man and to substitute Vivian S. Kuo as principal counse1.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted. The revised official caption
is reflected above.

FOR THE COURT

 1 4  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: David R. Bennett, Esq.
John F. Sweeney, Esq.
William H. Oldach, III, Esq.
C~ El'ik HHW@S, ESq- rHEFEnEnAiccacurr

JUN 14 2012
JAN HORBALY
CLEHK

FlLED
u.s. coun'r o\= APPEALs son

PARALLEL NETWORKS V. ABERCROMBIE

Michael J. McKeon, Esq.
Gary J. Fischman, Esq.
Nathan W. Johnson, Esq.
Peter J. Brann, Esq.

Jason C. White, Esq.
Joseph R. Lanser, Esq.
John P. Passarelli, Esq.
Kenneth J. Jurek, Esq.

J ames Robert Arnett, II, Esq.
Steven M. Lieberman, Esq.
Phi11ip B. Philbin, Esq.
John M. Caraoappa, Esq.
Vivian S. Kuo, Esq.
Christopher J. Renk, Esq.
Jeffrey S. Patterson, Esq.
Ramsey M. Al-Salam, Esq.
Max Ciccarelli, Esq.
Gerald C. Conley, Esq.
David G. Mang'um, Esq.

s21